DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a video of each of the plurality of intercostal spaces” in line 3. It is unclear if this is the plurality of videos of claim 10 or a different plurality of videos. For examination purposes, it has been interpreted to mean either the same or different videos. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 20060058651 A1), hereinafter Chiao in view of Kurita et al. (US 20140031687 A1), hereinafter Kurita and Torp et al. (US 20070010742 A1), hereinafter Torp and further in view of Hirai (US 20200077976 A1), hereinafter Hirai.
	Regarding claims 1 and 14, 
	Chiao teaches an ultrasound imaging system (at least fig. 1 and corresponding disclosure) comprising:
	A display device (at least fig. 1 (118) and corresponding disclosure);
	An ultrasound probe (at least fig. 1 (106) and corresponding disclosure) wherein the ultrasound probe (106) including a scanning surface (at least fig. 1 (104) and corresponding disclosure); and
	A processor (at least fig. 1 (100) and corresponding disclosure) in electronic communication with ultrasound probe (106) and the display device (118) wherein the processor is configured to:
	control the ultrasound probe (106) to acquire panoramic ultrasound data ([0004] which discloses scanning a surface and generating a panoramic 3D volume image) of an object while the ultrasound probe is translated (at least fig. 4 (404) and corresponding disclosure in at least [0024]); 
	display an acquisition view (at least fig. 3) on the display device while the ultrasound probe is acquiring the panoramic ultrasound data ([0029] which discloses the data sets may be viewed as they are obtained in real-time) ([0025] which discloses as transducer is translated ultrasound images of the 

It is unclear if the acquisition view of Chiao comprises still images in addition to a live image.
	Nonetheless, Kurita, in a similar field of endeavor involving panoramic ultrasound imaging teaches acquiring panoramic ultrasound data of an object while translating the ultrasound probe, and displaying an acquisition view (at least fig. 3 (31) and corresponding disclosure) during the process of acquiring the panoramic data, wherein the acquisition view comprises still images (at least fig. 3 (34) and corresponding disclosure) in addition to the live image (at least fig. 3 (33) and corresponding disclosure).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as currently modified, to include still images and live images in the acquisition view as taught by Kurita in order to generate the panoramic image in real-time accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	

Chiao fails to explicitly teach wherein the processor is configured to display a color-coded indicator at the same time as the acquisition view, wherein the color-coded indicator represents the acoustic contact of the scanning surface in real-time while acquiring the panoramic data.
Torp, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound imaging system (at least fig. 2 and corresponding disclosure) comprising: 
A display device (at least fig. 2 (168) and corresponding disclosure);
An ultrasound probe (at least fig. 2 (156) and corresponding disclosure) configured to acquire ultrasound data, wherein the ultrasound probe (156) includes a scanning surface (at least fig. 2 (154) 
A processor (at least fig. 2 (150) and corresponding disclosure) in electronic communication with the ultrasound probe (156) and the display device (168), wherein the processor is configured to:
Automatically determine acoustic contact of the scanning surface with the object while acquiring the ultrasound data ([0030] which discloses determining acoustic contact of a probe with an object being examined and further discloses a visual indicator of acoustic contact along a probe scanning surface)
Display a color-coded indicator (at least fig. 8 and corresponding disclosure), wherein the color-coded indicator represents the acoustic contact of the scanning surface ([0040] which discloses a color coded histogram or a color-coded two-dimensional contact map. [0041] discloses fig. 8 includes a plurality of probe contact indicators 352 indicating a relative level of contact of different portions of the probe with an object being imaged) in real-time while acquiring the ultrasound data ([0045]-[0047] which discloses a real-time visualization of change in acoustic contact). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao to include displaying a color-coded indicator as taught by Torp in order to improve the process of optimizing image quality (Torp [0047]). 
Examiner notes the displaying of the color-coded indicator would occur at the same time as the acquisition view, since both are occurring in real-time.

While Torp teaches wherein color-coded indicator 352 is displayed on the display unit ([0041]), it is unclear if the color-coded indicator is horizontally aligned with the live image during the process of acquiring the panoramic ultrasound data 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as currently modified, to include horizontally aligning the indicator and the live image in order to enhance the visualization of the color-coded indicator while performing the ultrasound imaging. Such a modification amounts to merely an obvious matter of design choice in the placement of the indicator lacking criticality in the functionality of Chiao, as modified by Torp. 

Examiner notes the system of claim 14 would perform the method of claim 1.


    PNG
    media_image1.png
    384
    335
    media_image1.png
    Greyscale

Annotated fig. 8

Regarding claim 6 and 17,
Chiao, as modified, teaches the elements of claims 1 and 14 as previously stated.  Torp further teaches wherein the color-coded indicator includes a first color to indicate a first region of the scanning surface with the acoustic contact (Examiner notes the histogram of fig. 8 or the 2D map is color coded to indicate regions with different levels of acoustic contact which would to include regions without acoustic contact)
And includes a second color to indicate a second region of the scanning surface without the acoustic contact(Examiner notes the histogram of fig. 8 or the 2D map is color coded to indicate regions with different levels of acoustic contact which would include any areas without acoustic contact), wherein the second color is different than the first color. Examiner notes a person having ordinary skill 

Regarding claim 18,
Chiao, as modified, teaches the elements of claim 17 as previously stated. Torp further teaches wherein the processor is configured to adjust the color-coded indicator in real-time as the acoustic contact of the scanning surface changes ([0045]-[0047] which discloses a real-time visualization of change in acoustic contact)
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Kuria, Torp, and Hirai as applied to claims 1 above and further in view of Ishikawa, et al. (US 20140037168 A1), hereinafter Ishikawa.
Regarding claim 3, 
Chiao, as modified, teaches the elements of claim 3 as previously stated. Torp further teaches wherein said determining the acoustic contact of the scanning surface comprises measuring intensities of the ultrasound data ([0043] which discloses acoustic contact may be calculated directly by measuring the signal power (i.e. intensity) from individual aperture elements and that poor contact with an object results in reduced element power) 
Chiao, as modified, fails to explicitly teach comparing the intensities to a threshold.
Ishikawa, in a similar field of endeavor involving ultrasound imaging, teaches wherein determining acoustic contact of a scanning surface comprises comparing intensities of ultrasound data to a threshold ([0060]-[0061] which discloses luminance values of pixel values on a scanning line (at least fig. 9A-9C (502) are compared with a predetermined threshold to estimate contact or noncontact between a probe imaging surface (i.e. scanning surface) and the surface of the object)
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Kuria, Torp, Hirai, and Ishikawa as applied to claim 3 above and further in view of Fukumoto (US 20110096958 A1).
Regarding claim 4,
Chiao, as modified teaches the elements of claim 3 as previously stated. Ishikawa fails to explicitly teach wherein the threshold is determined based on the panoramic ultrasound data. 
Fukumoto, in a similar field of endeavor involving ultrasound imaging, teaches comparing intensities of ultrasound data to a threshold to determine an echo intensity (e.g. intense vs. faint), ([0029] which discloses defining a region in which the amplitude of the first received signal (i.e. the ultrasound data) is equal to or greater than a predetermined threshold and wherein the threshold is determined based on the ultrasound data  ([0032] which discloses wherein the threshold is determined by the average amplitude of the first received echo signal (i.e. the ultrasound data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system to include determining the threshold using the ultrasound data to ensure the comparison is based on relevant data (i.e. the same data).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Kuria, Torp, Hirai, and Ishikawa as applied to claim 3 above and further in view of White (US 20190343490 A1) 
Regarding claim 5,

White, in a similar field of endeavor involving ultrasound imaging, teaches determining probe misalignment or malfunction by comparing values of ultrasound data to a threshold ([0042] which discloses ultrasound image frames can be supplied to calculate physiological parameters and [0043] which discloses if the variance of physiological parameters (i.e. determined from ultrasound data) exceeds a baseline (i.e. threshold) an alert is produced to indicate a problem with detecting the echo data) wherein the threshold is determined based on the ultrasound data ([0043] which discloses the baseline can be based on previous measurements from the same subject)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Kuria, Torp, and Hirai as applied to claims 1 and 14 above and further in view of Baym et al. (US 20140058264 A1), hereinafter Baym. 
Regarding claim 7,
Chiao, as modified teaches the elements of claim 6 as previously stated. Examiner notes a person having ordinary skill in the art would have readily recognized applying any color (e.g. green) to the first region with acoustic contact and any color (e.g. red) to the second region without acoustic contact. Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date would have been motivated to set the colors accordingly. Such a modification amounts to merely an obvious matter of design choice absent criticality in the functioning of the system of Torp (MPEP 2144.04). 
Nonetheless, Baym, in a similar field of endeavor involving contact determination teach a color coded indicator which represents acoustic contact wherein the color-coded indicator includes a first color to indicate a first region of the scanning surface with acoustic contact ([0022] which discloses 
Baym further teaches wherein the first color is green and the second color is red ([0022]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as modified, to include representing the first color in green and the second color in red in order to distinguish to first and second regions accordingly. Such a modification amounts to merely an obvious matter in design choice rendering the claim obvious (MPEP 2144.04). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Kuria, Torp, and Hirai as applied to claims 1 and 14 above and further in view of Ebata (US 20180168546 A1), hereinafter Ebata.
Regarding claim 8,
Chiao, as modified, teaches the elements of claim 1 as previously stated. Torp further teaches further comprising:
Representing a first region of the scanning surface with the acoustic contact with a first color (Examiner notes the map is color coded to indicate regions with different levels of acoustic contact);
Representing a second region of the scanning surface without the acoustic contact with a second color different from the first color or third color different from both the first color and the second color (Examiner notes the histogram of fig. 8 or the 2D map is color coded to indicate regions with different levels of acoustic contact which include areas without contact).

It would have been obvious to a person having ordinary skill in the art before the effective filing data to have represented the second region in a second color different from the first color if a percentage of the area is above a threshold or a third color different from both the first color and the second color if the percentage is below a threshold. Such a modification amounts to merely an obvious matter of design choice which would have no criticality in the functioning of the device.  
Chiao fails to explicitly teach determining the percentage of the scanning surface without the acoustic contact
Ebata teaches determining a percentage of the scanning surface with acoustic contact ([0053] which discloses determining when a number of regions having an index value equal to or greater than a set value (i.e. a number of regions having acoustic contact) is greater than, equal to, or less than a predetermined threshold. Examiner notes the number of regions is a number of regions out of a total number of regions and therefore is interpreted as a percentage)
Comparing the percentage of the scanning surface with the acoustic contact to a threshold ([0053])
Determining a first state if the percentage is less than a threshold and determining a second state when the percentage is greater than a threshold ([0053] which discloses if the number of regions having the index value is less than the threshold the determination unit determines that it is in an aerial state and if the number of regions is greater than the threshold determines that it is in a contact state)

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as currently modified, to include comparing a percentage of regions having acoustic contact in order to determine if the probe has sufficient contact with the tissue accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
Examiner notes that while Ebata teaches determining  a percentage of a first region having acoustic contact, a person having ordinary skill in the art would have recognized taking an inverse of the percentage to compare regions without acoustic contact. Such a modification amounts to merely an obvious matter of design choice absent criticality in the functioning of the system. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Kuria, Torp, Hirai and Ebata as applied to claim 8 above and further in view of Panescu (US 20180078170 A1).
Regarding claim 9,
Chiao, as modified teaches the elements of claim 8 as previously stated. Examiner notes a person having ordinary skill in the art would have readily recognized applying any color (e.g. green) to the first region with acoustic contact and any color (e.g. yellow or red) to the second region without acoustic contact. Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date would have been motivated to set the colors accordingly. Such a modification amounts to merely an obvious matter of design choice absent criticality in the functioning of the system of Torp (MPEP 2144.04). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have applied the color green to the first region since it has good contact and to have applied the color yellow or red to the second color based on whether the contact is sufficient or not in order to easily distinguish the regions accordingly. Such a modification amounts to merely a matter of design choice absent criticality in the functioning of the system (MPEP 2144.04).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Kuria, Torp, and Hirai as applied to claims 1 and 14 above and further in view of Yim (US 20160335742 A1) and Baym.	
Regarding claims 10 and 19, 
	Chiao, as modified, teaches the elements of claims 1 and 14 as previously stated.	
Chiao further teaches generating a panoramic view (at least fig. 3) comprising a plurality of images based on a first subset of panoramic ultrasound data acquired with acoustic contact (Examiner notes the panoramic image would at least partially be based on ultrasound data acquired with acoustic contact, otherwise, the image would not contain any relevant data) ,
Torp further teaches identifying a first subset of the ultrasound data that was acquired with acoustic contact (Examiner notes the indicator would identify areas with acoustic contact) and identifying a second subset of the ultrasound data that was acquired without acoustic contact ([0032] which discloses identifying regions with reduced spectral amplitude that correspond to regions on the 
Chiao, as modified, fails to explicitly teach wherein the panoramic view comprises a plurality of videos based on the first subset.
Yim, in a similar field of endeavor involving ultrasound imaging, teaches wherein a panoramic view (at least fig. 15 (840) and corresponding disclosure) comprises a plurality of videos based on a first subset of panoramic ultrasound data acquired with acoustic contact (at least fig. 10 which depicts a plurality of panoramic images being generated at different time points. Examiner notes the frames A3 and A4, B3 and B4, and C3 and C4 would correspond to a “video” in that they are continuous frames of a same portion of the image. These frames are continuously output in order to generate the panoramic video of fig. 15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as currently modified, to include a plurality of videos as taught by Yim in order to visualize a panoramic image from different time points. 
Chiao, as modified, further fails to explicitly teach wherein the panoramic view does not include the second subset of the panoramic ultrasound data.
Baym, in a similar field of endeavor involving ultrasound imaging, teaches wherein a view based on a first subset of ultrasound data having acoustic contact, wherein the panoramic view does not include a second subset of the ultrasound data without acoustic contact ([0022] which discloses imaging data received from a transducer not meeting a contact quality threshold may be omitted from appearing in the ultrasound data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have generated the panoramic view without the second subset of data as taught by Baym in order to eliminate data having poor contact (Baym [00212]). Such a modification amounts to merely a . 
	
Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Kuria, Torp, Hirai, Yim, and Baym as applied to claim 10 and 19 above and further in view of Haynes et al. (US 20060178579 A1), hereinafter Haynes.
	Regarding claim 11,
	Chiao, as modified, teaches the elements of claim 10 as previously stated. While Torp appears to teach that the probe contact determination is useful in achieving proper contact while imaging between narrow acoustic windows between the patient’s ribs, it is unclear if the Torp’s ultrasound data was acquired from a lung or includes a plurality of intercostal spaces. 
	Haynes, in a similar field of endeavor involving ultrasound imaging, teaches wherein ultrasound data was acquired from a lung and includes a plurality of intercostal spaces ([0112] which discloses to produce images of the lungs, the transducer can be scanned along each intercostal space). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as currently modified to include acquiring data from the lungs as taught by Haynes in order to evaluate the lungs. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	Examiner notes in the modified system when the lungs are imaged by scanning each intercostal space as taught by Haynes, the panoramic view would include a video of each of the plurality of intercostal spaces since the scan includes data from each intercostal space. 

	Regarding claims 12 and 20,

	
	Regarding claim 13,
	Chiao, as modified, teaches the elements of claim 11 as previously stated. Yim further teaches wherein the panoramic ultrasound data includes a plurality of frames of ultrasound data (at least fig. 10), and wherein the plurality of videos in the panoramic view are generated based on one or more of the plurality of frames or portions of frames with acoustic contact (Examiner notes the plurality of videos (A, B, and C) are generated based on frames or portions of frames with acoustic contact otherwise there would be no image data comprising the vessels of Yim). 
Examiner further notes in the system modified by Baym, the ultrasound images would omit data with insufficient acoustic contact, thus the view would be generated based on frames or portions of frames with acoustic contact as there would be no frames with insufficient acoustic contact. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao, Kuria, Torp, and Hirai as applied to claims 1 and 14 above and further in view of Suzuki et al. (US 20100185090 A1), hereinafter Suzuki.
Regarding claims 21 and 22,
Chiao, as modified, teaches the elements of claims 1 and 14 as previously stated. Chiao, as modified, fails to explicitly teach wherein the color-coded indicator is displayed at the bottom of the live image. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chiao, as currently modified, to include positioning the color-coded indicator of Torp at the bottom of the live ultrasound image as taught by Suzuki in order to better align the acoustic contact positioning with the live ultrasound image. Such a modification amounts to merely an obvious matter of design choice lacking criticality in the functioning of the system of Chiao. 

Response to Arguments
Regarding 112(b) rejections
Applicant’s arguments, see Remarks, filed 01/24/2022, with respect to claim 10 have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn, however, examiner maintains the 103 art rejection in that the acoustic contact determination during acquisition of Torp would identify a first and second subset of the panoramic ultrasound data that was acquired with and without acoustic contact.
Applicants arguments with respect to claim 11 filed 01/24/2022 have been fully considered but they are not persuasive. In this instance, applicant argues that “the plurality of videos includes a video of each of the plurality of intercostal spaces, in other words, at least some of the plurality of videos of claim 10 are videos of intercostal spaces” (REMARKS pg. 10). Examiner respectfully disagrees in that claim 11 does not provide any indication that the video of each of the plurality of intercostal spaces is correlated to the plurality of videos of claim 10. In other words, claim 10 recites “a panoramic view comprising a plurality of videos” and claim 11 recites “the panoramic view includes a video of each of the plurality of intercostal spaces” and claim 11 does not tie the video of each of the plurality of 

Regarding 35 U.S.C. 103 rejections
Applicant’s arguments with respect to claim 1, 3-14, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793